The Vice Chancellor.
The parties in this suit have waded through twelve years of litigation in this court. One of the complainants is dead, and the defendant, Eastman, has undertaken to compromise the suit with the complainants. He has entered into a deed of composition or release with the surviving complainant, and the representatives of the deceased complainant. This instrument is attached to his petition. From this instrument, it now appears that one Nathan Townsend commenced this suit originally in this court, in the name of the complainant, by virtue of an agreement previously entered into between Townsend and the complainants, which is also set forth at length in the deed of compromise or release. By said instrument, executed between the complainants and Eastman, the complainants release to said Eastman, all right, title, and interest, legal and equitable, in said mortgaged premises, (the subject matter of this suit,) or in the decree made in this cause, or in the said suit, adding that “ this assignment is made with the express understanding, that the legal and equitable interests, rights, and liabilities of said Nathan Townsend, are to be and remain unaffected by these releases and discharges.” This agreement had previously set forth the agreement between Townsend and the complainants, and provided as above, that his rights thereunder should be unaffected by the agreement. The defendant was *21thus informed what the legal and equitable rights of Townsend were. This is the first time/ so far as appears, that the court, or the parties defendants, knew that any others, than the parties to the record, were interested in the suit. The parties on record have- settled the subject matter of the litigation, by the assignment of all interest therein, by the complainants, to the defendant. This is, in ordinary cases, a competent compromise, and should terminate the litigation. But Townsend says that the very terms of the release disclose his interest in the matter, and that the suit should be kept alive for his benefit. He says that an allowance of his claim is a necessary condition to the discontinuance of the suit. The deed of conveyance might, doubtless, have used such language. If it had said that this shall not be deemed a valid release or assignment, until Townsend’s claim shall be arranged, or his rights, as expressed in the above instrument, recognised, the deed of compromise might have had a different effect from what I now deem it to have. It now merely informs the defendants of what Townsend’s rights and interests are, and declares that they shall remain unaffected by the release. The release seems to be sufficient and ample of itself, but renders the defendants liable to Townsend’s legal and equitable rights, of which rights it gives the defendants notice. I am not preprepared to say if their rights were such as were capable of being enforced in this court, but this instrument would be a good discharge of this suit. But when we look at the paper conferring upon him the right he claims, we find that his claim is void under'the statute then in existence. The agreement between him and the complainants, was void under *22the then existing statute of champerty and maintenance. Even though this agreement was made in _ .... . . . , , . . Umo, the lands lying m this state, the lex loci rei must prevail and govern the effect of the contract. It is undoubtedly because Townsend supposed this agreement to be void, that his name was not.used as complainant in the first place. It. does not, at any rate, seem hardly proper, after the parties to the record have adjusted their litigation, to keep it alive for the benefit of a person situated in relation to the controversy as Townsend appears to be. As no advantage can accrue to either of the parties to the record by the further prosecution of this suit, I shall direct that the injunction be wholly dissolved, and the suit be adjudged to be discontinued; but inasmuch as the agreement provides that the complainants shall not be liable for any part of the costs, this order must be on payment of the costs of this suit by the defendants to the complainants, to be taxed.
Note.—The decision in this case was affirmed on appeal to the Chancellor.